Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is meant by “an actual voltage step of the ultracapacitor” and “a threshold voltage step” comprise of? Should an actual voltage step” and “ a threshold voltage step”   be “an actual voltage” and “ a threshold voltage” respectively
In claim 2, “the threshold voltage step” should be “the threshold voltage”
In claim 3, “the threshold voltage step” should be “the threshold voltage”. Furthermore, it appears that the step of “wherein determining the threshold voltage step of the ultracapacitor comprises determining, via the control circuit, a maximum voltage change across the ultracapacitor with the current” is improperly claimed since this step does not have support in the specification. Furthermore, it is unclear when “a maximum voltage change” is occurred in the ultracapacitor?
In claim 4, it is unclear what is meant by “wherein the threshold voltage step is about 2 times greater than the maximum voltage change across the ultracapacitor”? The term” about” is indefinite term. Furthermore, “the threshold voltage step” should be “the threshold voltage”
In claims 6-8 and 11, “the threshold voltage step” and “the actual voltage step” should be “ the threshold voltage”  and  “the actual voltage ” respectively.
In claim 12, it is unclear what is meant by “an actual voltage step of the ultracapacitor” and “a threshold voltage step” comprise of? Should an actual voltage step” and “a threshold voltage step” be “an actual voltage” and “ a threshold voltage” respectively. it is also unclear when “one or more switching devices” is connected to a power source and when one or more switching devices” is connected to a load? Furthermore, it is also unclear how the power source and the load are interrelated and associated with “a plurality of voltage measurements”,”an actual voltage step” and  “a threshold  voltage step”? 
In claims 15-17, “the threshold voltage step” and “the actual voltage step” should be “ the threshold voltage”  and  “the actual voltage ” respectively.
	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Knitt et al (Pat# 9,331,500) in view of Shota et al (JP6668102)..
As to claim 1, Knitt et al disclose a control system as shown in figures 1-2 having ultracapacitor cells (102) electrically connected to a control circuit (106). According to Knitt et al , the individual ultracapacitor actual voltage is measured and actual voltage is compared with a voltage threshold of the ultracapacitor cell in order to determine whether the actual voltage exceeds the threshold voltage (see figure 2, steps201-203) and responsive to determining the actual voltage step exceeds the threshold voltage step, providing, via the control circuit, a notification associated with performing a maintenance action on the ultracapacitor (steps 204-205)  . However, Knitt et al do not teach a1each of the plurality of voltage measurements obtained sequentially at one of a plurality of intervals and the step of  determining, via the control circuit, an actual voltage step of the ultracapacitor based on two consecutive voltage measurements of the plurality of voltage measurements . 
Shota et al teach it is well-known the art to detect a voltage of a capacitor continuously for a certain period of time and comparing the detected voltage to a predetermined threshold voltage (see paragraphs 0057-0070).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the step of determining  via the control circuit, an actual voltage step of the ultracapacitor based on two consecutive voltage measurements of the plurality of voltage measurements as taught by  Shota et al to the device of Knitt et al for the purpose of accurately monitoring the voltage of the  ultracapacitor.
As to claim 2 , in the device of Knitt et al in view of Shota et al , it appears that the step of step of determining the threshold voltage of the capacitor based on  at least in part, on a capacitance of the ultracapacitor and a magnitude of a current provided to the ultracapacitor. is well-known in the art.
As to claim 5 , Knitt et al in view of Shota et al disclose a control system as mentioned in claim 1 but do not mention about a duration of each of the plurality of intervals is the same. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the duration each of the plurality of intervals is the same in the device of Knitt et al in view of Shota et al for the purpose of monitoring the actual voltage across the ultracapacitor more accurately and consistently.
As to claim 6, Knitt et al in view of Shota et al disclose a control system as mentioned in claim 1 but do not explicitly mention about when the actual voltage step of the ultracapacitor exceeds the threshold voltage step of the ultracapacitor, a capacitance of the ultracapacitor is decreasing. However,  Knitt et al mention that ”the voltage in each cell may exhibit a voltage spread  which may be caused by variation in capacitance between the series connected ultracapacitor ,therefore  a capacitance of the ultracapacitor is decreasing. (see column 6, lines 38-53).
As to claim 7 , Knitt et al in view of Shota et al disclose a control system as mentioned in claim 1 but do not mention about when the actual voltage step of the ultracapacitor exceeds the threshold voltage step of the ultracapacitor, an equivalent series resistance (ESR) of the ultracapacitor is increasing. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that in the device of Knitt et al in view of Shota et al, when a capacitance of the ultracapacitor is decreasing. (see column 6, lines 38-53), an equivalent series resistance (ESR) of the ultracapacitor is increasing.
As to claim 8, in the device of Knitt et al in view of Shota et al, it appears that wherein determining whether the actual voltage step exceeds the threshold voltage step comprises determining, via the control circuit, whether a magnitude of the actual voltage step exceeds a magnitude of the threshold voltage step.
As to claim 9 , in the device of Knitt et al in view of Shota et al ,wherein the notification (steps 204-205) are  done by a controller (106)  and the controller (106) is considered as  an electronic communication.  
As to claim 10, Knitt et al in view of Shota et al disclose a control system as recited in claim 1 but do not explicitly mention about  the maintenance action comprises replacing the ultracapacitor.  Howwever, it would have been obvious for before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the ultracapacitor when the ultracapacitor is defect for the purpose of keeping the system working properly. 
Claim 11  is  rejected under 35 U.S.C. 103 as being unpatentable over  over Knitt et al in view of Shota et al as applied to claim 1above, and further in view of Armstrong (Pat# 10,461,559)
  As to claim 11, Knitt et al in view of Shota et al disclose a control system as mentioned in claim 1 but do not teach one or more control signals associated with controlling operation of one or more switching devices to decouple the ultracapacitor from a power source.
Armstrong discloses a charging control for super conductors as shown in figure3 having a control circuit (320) coupled to one switching device (325) for coupling the superconductor/ultracapacitor (301) to the power source (310) and the load (330).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a control circuit  coupled to a switching device for selectively coupling the supercapacitor/ultracapacitor to a power source and the load as taught by Armstrong to the device of Knitt et al in view of Shota et al for the purpose of selectively connecting the ultracapacitor to the power source or the load in order to test the performance of the ultracapacitor   
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knitt et al (Pat# 9,331,500) in view of Shota et al (JP6668102) and Armstrong (Pat# 10,461,559)
As to claim 12, Knitt et al disclose a control system as shown in figures 1-2 having ultracapacitor cells (102) electrically connected to a control circuit (106). According to Knitt et al , the individual ultracapacitor actual voltage is measured and actual voltage is compared with a voltage threshold of the ultracapacitor cell in order to determine whether the actual voltage exceeds the threshold voltage (see figure 2, steps201-203) and responsive to determining the actual voltage step exceeds the threshold voltage step, providing, via the control circuit, a notification associated with performing a maintenance action on the ultracapacitor (steps 204-205)  . However, Knitt et al do not teach ach of the plurality of voltage measurements obtained sequentially at one of a plurality of intervals and the step of determining, via the control circuit, an actual voltage step of the ultracapacitor based on two consecutive voltage measurements of the plurality of voltage measurements and one or more switching devices selectively couple the ultracapacitor to a power source or a load and the control circuit communicatively couple to the one or more switching devices. 
Shota et al teach it is well-known the art to detect a voltage of a capacitor continuously for a certain period of time and comparing the detected voltage to a predetermined threshold voltage (see paragraphs 0057-0070).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the teaching of Shota et al to the device of Knitt et al for the purpose of accurately monitoring the voltage of the  ultracapacitor.
Armstrong disclose a charging control for super conductors as shown in figure3 having a control circuit (320) coupled to one switching device (325) for coupling the superconductor/ultracapacitor (301) to the power source (310) and the load (330).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a control circuit  coupled to a switching device for selectively coupling the supercapacitor/ultracapacitor to a power source and the load as taught by Armstrong to the device of Knitt et al in view of Shota et al for the purpose of selectively connecting the ultracapacitor to the power source or the load in order to test the performance of the ultracapacitor   
As to claim 13, in the device of Knitt et al in view of Shota et al  and Armstrong , it appears that the step of step of determining the threshold voltage of the capacitor based on  at least in part, on a capacitance of the ultracapacitor and a magnitude of a current provided to the ultracapacitor. is well-known in the art.
As to claim  14, Knitt et al in view of Shota et al disclose a control system as mentioned in claim 1 but do not mention about a duration of each of the plurality of intervals is the same. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the duration each of the plurality of intervals is the same in the device of Knitt et al in view of Shota et al for the purpose of monitoring the actual voltage across the ultracapacitor more accurately and consistently.
As to claim 15, Knitt et al in view of Shota et al and Armstrong disclose a control system as mentioned in claim 12 but do not explicitly mention about when the actual voltage step of the ultracapacitor exceeds the threshold voltage step of the ultracapacitor, a capacitance of the ultracapacitor is decreasing. However,  Knitt et al mention that ”the voltage in each cell may exhibit a voltage spread  which may be caused by variation in capacitance between the series connected ultracapacitor ,therefore  a capacitance of the ultracapacitor is decreasing. (see column 6, lines 38-53).
As to claim 16, Knitt et al in view of Shota et al and Armstrong disclose a control system as mentioned in claim 1 but do not mention about when the actual voltage step of the ultracapacitor exceeds the threshold voltage step of the ultracapacitor, an equivalent series resistance (ESR) of the ultracapacitor is increasing. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that in the device of Knitt et al in view of Shota et al, when a capacitance of the ultracapacitor is decreasing. (see column 6, lines 38-53), an equivalent series resistance (ESR) of the ultracapacitor is increasing.
As to claim 17, in the device of Knitt et al in view of Shota et al and Armstrong, Armstrong also teaches that the control circuit (323) is further configured to: provide one or more control signals associated with controlling operation of the one switching device(325)  to decouple the ultracapacitor (301) from the power source (310).
As to claim 18, in the device of Knitt et al in view of Shota et al and Armstrong, wherein the notification (steps 204-205) are  done by a controller (106)  and it is considered as  an electronic communication.  
As to claims 19, Knitt et al in view of Shota et al and Armstrong disclose a control system as recited in claim 1 but do not explicitly mention about  the maintenance action comprises replacing the ultracapacitor.  Howwever, it would have been obvious for before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the ultracapacitor when the ultracapacitor is defect for the purpose of keeping the system working properly. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hock (PG-PUB# 20210408807) disclose System And Method For Balancing Ultracapacitors.
Wagoner et al (Pat# 10,826,306) disclose System And Method For Monitoring Ultracapacitors.
Park et al (Pat# 8,400,026) disclose Circuits And Methods For Controlling Supercapacitors And Kits For Providing The Same.
Khan (Pat# 8,049,470) discloses Apparatus And Method For Charging Super Capacitors At Limited Voltage And/or Current Values Irrespective Of Temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867